Citation Nr: 1818111	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-17 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for sinusitis.

3. Entitlement to service connection for bronchitis.

4. Entitlement to service connection for asthma.

5. Entitlement to service connection for a lung disability, to include benign neoplasms.

6. Entitlement to service connection for an eye disability other than a cicatrized ectropion.

7. Entitlement to an effective date prior to August 20, 2013 for an increase from a 10 percent disability evaluation to a 50 percent evaluation for service-connected scars of the face and ears.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active Air Force service from November 1976 to June 1979.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a Central Office hearing before the undersigned in November 2016. A transcript of the hearing is associated with the electronic claims folder. At that hearing, the Veteran provided a written waiver of his right to have new evidence provided at the hearing considered by the RO prior to appellate review by the Board. See 38 C.F.R. § 20.1304 (2017).

In a June 2017 decision, the Board granted the Veteran's claim for service connection for tendon release, right eye, lower lid, lateral canthal tendon, with cicatrized ectropion, denied the claim for service connection for chronic fatigue syndrome, and granted an increase from a 50 percent disability evaluation to an 80 percent disability evaluation for burn scars of the head, face, and neck, combined with a separate 10 percent evaluation for a painful scar of the right upper eyelid. As such, those issues are no longer on appeal. The remaining issues listed on the title page were remanded for additional evidentiary development by the Board, and have since been returned for further consideration. 

The issue of entitlement to an annual clothing allowance was addressed in a separate June 2017 decision. A review of the record reveals that development appears to be ongoing. Therefore, it is not before the Board at this time.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board's June 2017 remand directed that the AOJ should contact the Veteran regarding the opportunity to specifically plead clear and unmistakable error (CUE) in an unappealed April 1983 rating decision that granted a 10 percent rating for scars, retrieve any outstanding and pertinent medical treatment records, and to obtain a number of VA opinions and/or afford new VA examinations for the issues on appeal. 

Unfortunately, none of the Board's remand directives have been carried out as of yet; remand is therefore required so that the requested development may take place. Stegall v. West, 11 Vet. App. 268, 271 (1998). The AOJ is again directed to review the Board's June 2017 remand for specific details.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Contact the Veteran and his representative and offer them an opportunity to specifically plead CUE in the April 1983 rating action if they so desire. If so, that matter should be adjudicated, and developed for appellate review as indicated. If specifics are not plead the earlier effective date issue as set forth on the title page should be returned to the Board.

2. Obtain and associate with the electronic record VA clinical records for the Veteran from November 2016 to the present.

3. Afford the Veteran an opportunity to identify or submit any non-VA clinical records or nonmedical records which might assist him to substantiate his current contentions.  Contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran.

4. Ask a reviewer to consider all evidence of record regarding the Veteran's current right ear hearing loss, to include the reports of examinations of the Veteran's hearing acuity in service, following service, at the time of VA examinations, and the August 2010 private opinion of ASA, MD.  

If the reviewer determines that in-person audiologic examination is required in order to address the question below, the Veteran should be afforded such examination.

The reviewer/examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right ear hearing loss had its clinical onset during active service or is related to any incident of service, to include the accident in which the Veteran sustained service-connected burns.  

5. The Veteran should be afforded VA examination of the respiratory tract, including the sinuses, oropharynx, and lungs. The examiner should review the entire electronic record, including the electronic claims file. After conducting physical examination of the Veteran, and conducting any necessary laboratory testing, the examiner should identify all respiratory tract pathology currently present.  

The examiner should assign a diagnosis for each current disorder or disease process. The examiner should specify what symptoms and findings are associated with each diagnosed disorder. The examiner should specifically state whether sinusitis, asthma, bronchitis, an obstructive pulmonary disease, a restrictive pulmonary disease, or growths or neoplasms are manifested. If sinusitis, asthma, bronchitis, an obstructive pulmonary disease, a restrictive pulmonary disease, or growths or neoplasms are not present, the examiner should explain the conclusion that such disorder is not present.

For each diagnosed disorder, to include sinusitis, asthma, bronchitis, an obstructive pulmonary disease, a restrictive pulmonary disease, or growths, neoplasms, or particulate matter, if present, the examiner must discuss the etiology and onset date of each diagnosis/disease process.  

For each diagnosed disability or disease process, the examiner should state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed pathology is causally or etiologically related to the Veteran's active service or injury therein, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability). The examiner should explain the rationale for each conclusion set out in the report. Consideration of conflicting opinions on file should be undertaken and any finding reported with evidence of consideration of other opinions.

If a requested opinion and supporting rationale cannot be provided without a guess or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why this is so.  

6. The Veteran should be afforded examination of the eyes and surrounding tissues (bones, muscles, eyebrows, eye muscles and tendons, eyelids, eyelashes). The assessment should include visual acuity, physical examination of the Veteran's eyes, and examination as necessary to determine to whether the Veteran has a visual field defect.  The examiner should assign a diagnosis for each eye disorder manifested. The examiner should specifically address the following:  

	(a) Is a corneal scar present on the Veteran's right eye? If so, is it at least as likely as not that the scar was incurred during the Veteran's service?

	(b) Does the Veteran have glaucoma? If so, what is the likely etiology? Is it at least as likely as not that glaucoma was incurred during the Veteran's service or as a result of any incident of the Veteran's service?  

	(c) Does the Veteran have a slowed blink in the right eye or a lid lag compared to the left eye? If so, how does this affect the Veteran's functional ability to see? 

	(d) Is guttatta present? If so, provide an opinion as to the etiology and onset.

	(e) Is a visual field defect present? If so, opine as to the etiology and onset.

7.  Thereafter, re-adjudicate the Veteran's remaining claims on appeal. If a benefit sought on appeal remains denied, the appellant and his representative must be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




